Case 1:15-cr-00252-PKC-RML Document 1047 Filed 10/03/18 Page 1 of 2 PageID #: 14695

                                                                                      Hughes Hubbard & Reed LLP
                                                                                               One Battery Park Plaza
                                                                                      New York, New York 10004-1482
                                                                                             Office:+1 (212) 837-6000
  Hughes                                                                                       Fax: +1 (212) 422-4726
                                                                                                  hughcshubbard.com
  Hubbard                                                                                             Marc A Weinstein

  &Reed                                                                                                           Partner
                                                                                         Direct Dial: + 1 (212) 83 7 -6460
                                                                                         Direct Fax: +1 (212) :?.99-6460
                                                                                   marc.we111ste111@hughcshubbard.com




                                                    October 3, 2018



  Hon. Pamela K. Chen
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

             Re:       Juan Angel Napout (Docket No. 1: 1 5-cr-00252-PKC-RML-22)

  Dear Judge Chen:

                 On behalf of Juan Angel Napout, we object to the presentation of an expert
  witness by CONCACAF at the restitution hearing. By Order dated August 21, 2018, the Court
  required any victim wishing to provide the Court with additional information on restitution to do
  so by August 31, 2018. The Order made clear that any such submission "provide all legal and
  factual support upon which the claim is based, including any documentary support and the names
  of witnesses to be called at the October 4th hearing and the general subject of the anticipated
  testimony." On August 31, the deadline for such submissions, CONCACAF requested by letter
  a one-week extension of the filing date, to September 7, to permit its retained expert economist
  to complete his work for CONCACAF's submission. Mr. Napout consented to that request,
  which the Court granted, because it still provided Mr. Napout sufficient time to respond to
  CONCACAF's submission and prepare for the October 4 hearing.

                In its September 7 filing, CONCACAF did not state, as the Court's prior
  scheduling order required, that it intended to call Professor Matheson to testify at the hearing.
  Rather, CONCACAF stated that it would be prepared to present Professor Matheson "to the
  extent the Court would be assisted by it." (Sept. 7 Ltr. at 5). At no time subsequently did the
  Court inform the parties that such assistance was necessary.

                 This afternoon, and without any advance notice, CONCACAF made a sealed
   supplemental submission to the Court to, among other things, "preview the testimony that
   CONCACAF intends to elicit at the hearing," and "offer a declaration relating to that hearing."
   CONCACAF's intention to call the witness and to provide support for the witness' testimony
   was exactly what the Court required CONCACAF to submit by August 31, and by extension,
   September 7. CONCACAF offers no justification for ignoring the deadline, much less a
Case 1:15-cr-00252-PKC-RML Document 1047 Filed 10/03/18 Page 2 of 2 PageID #: 14696

                                                                                                        2


   justification for filing this belated submission just prior to the hearing. Counsel for Mr. Napout
   has not yet had an opportunity to review the submission in detail or prepare for any cross-
   examination of Professor Matheson. In light of these circumstances, Mr. Napout objects to
   CONCACAF calling a witness to testify at the hearing. At the very least, Mr. Napout requests
   that any cross-examination by the defense be rescheduled for a later date to provide the defense
   an opportunity to prepare properly so as not to prejudice Mr. Napout's rights.




                                                   -~itted,


                                                     Marc A. Weinstein
